Citation Nr: 0735279	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  03-37 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether a claim for benefits was pending at the time of 
the veteran's death. 

3.  Entitlement to an effective date prior to July 31, 2000, 
for the grant of entitlement to service connection for 
bilateral hearing loss disability for accrued benefit 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945.  He was a former prisoner-of-war (POW).  He 
died in September 2001.  The appellant is advancing her 
claims as the veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In the appellant's 
November 2003 substantive appeal, she requested a Board 
hearing; however, withdrew such request in January 2004.

The Board notes that by rating decision in October 2001, the 
RO awarded the appellant Dependency and Indemnity 
Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1318 (West 2002).  

The issue of entitlement to an effective date prior to July 
31, 2000, for the grant of service connection for bilateral 
hearing loss disability for accrued benefit purposes is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
further action is required on her part.


FINDINGS OF FACT

1.  The veteran died in September 2001, and the immediate 
cause of death was cardiopulmonary failure due to pancreatic 
cancer.

2.  During the veteran's lifetime, service connection was in 
effect for the following disabilities:  bilateral hearing 
loss disability, rated 100 percent disabling effective July 
2000; post-traumatic stress disorder, rated 30 percent 
disabling effective July 2000; degenerative disc disease, 
lumbosacral spine, rated 20 percent disabling effective July 
2000; left shoulder subluxation, rated 20 percent disabling 
effective July 2000; right shoulder subluxation, rated 20 
percent disabling effective July 2000; cervical spondylosis, 
rated 20 percent disabling effective July 2000; degenerative 
disc disease, dorsal spine, rated 10 percent disabling 
effective July 2000; bilateral varicose veins, rated 
noncompensably disabling from April 1946 and 10 percent 
disabling from March 1961, to July 30, 2000; varicose veins, 
bilateral lower extremity, rated 10 percent disabling 
effective July 31, 2000; and tinnitus disability, rated 10 
percent disabling, effective July 2000.  

3.  Pancreatic cancer was not manifested during the veteran's 
service or for many years thereafter.

4.  An etiological relationship has not been demonstrated 
between the veteran's pancreatic cancer and a service-
connected disability, to include hypertension.

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability, to include hypertension, etiologically 
related to the cause of the veteran's death.

6.  In a June 2001 rating determination, the RO denied 
entitlement to an earlier effective date for the grant of 
service connection for bilateral hearing loss disability; 
such rating decision was issued to the veteran in July 2001.  

7.  The veteran's claim of entitlement to an earlier 
effective date for the grant of service connection for 
bilateral hearing loss disability was effectively pending at 
the time of his death in September 2001; the appellant filed 
a timely claim for accrued benefits while the veteran's claim 
was still pending.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).

2.  A claim of entitlement to an effective date prior to July 
31, 2000, for the grant of entitlement to service connection 
for bilateral hearing loss disability, was pending at the 
time of the veteran's death.  See 38 U.S.C.A. § 7105(b)(1) 
(West 2002); 38 C.F.R. §§ 3.160(c) and (d), 20.302 (2007); 
Taylor v. Nicholson, 21 Vet. App. 126 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  As will be discussed below, 
the Board has determined that at the time of the veteran's 
death, a valid claim for benefits was pending at the time of 
his death, and thus the merits of the appellant's claim for 
accrued benefits is discussed in the Remand below.  Thus, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist 
with regard to any such issue, such error was harmless and 
will not be further discussed.  

The Board, however, has conducted a VCAA analysis with regard 
to the issue of entitlement to service connection for the 
cause of the veteran's death.  The United States Court of 
Appeals for Veteran Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This decision has since been replaced by Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), in which the Court 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, VA satisfied its duties to the appellant in a VCAA 
letter issued in October 2001.  The letter predated the June 
2003 rating decision.  See id.  Subsequent to a November 2006 
Remand, the appellant was issued another VCAA letter in 
November 2006.  Collectively, the VCAA letters notified the 
appellant of what information and evidence is needed to 
substantiate her claim of service connection for the cause of 
the veteran's death, as well as what information and evidence 
must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The October 2001 and November 2006 
letters have clearly advised the appellant of the evidence 
necessary to substantiate her claim. 

In the November 2006 VCAA letter, the appellant was provided 
with notice of the types of evidence necessary to establish 
an effective date with regard to her claim of service 
connection for the cause of the veteran's death.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the appellant, 
the Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection for the cause of 
the veteran's death, any questions as to the appropriate 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that the evidence, which 
reveals that the veteran did not have the disability during 
service which ultimately caused his death, and does not 
reflect competent evidence showing a nexus between service 
and such disability, warrants the conclusion that a remand 
for a medical opinion is not necessary to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  As service and post-service 
medical records provide no basis to grant this claim, the 
Board finds no basis for a VA medical opinion to be obtained.  
See McLendon, supra.

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue of service connection for the cause of the 
veteran's death.

I.  Cause of death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applying the facts in this case to the criteria set forth 
above, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for the 
cause of the veteran's death.

According to the death certificate, the veteran died in 
September 2001 of chronic cardiopulmonary failure due to 
pancreatic cancer.  At the time of the veteran's death, 
service connection was in effect for bilateral hearing loss 
disability, rated 100 percent disabling effective July 2000; 
post-traumatic stress disorder, rated 30 percent disabling 
effective July 2000; degenerative disc disease, lumbosacral 
spine, rated 20 percent disabling effective July 2000; left 
shoulder subluxation, rated 20 percent disabling effective 
July 2000; right shoulder subluxation, rated 20 percent 
disabling effective July 2000; cervical spondylosis, rated 20 
percent disabling effective July 2000; degenerative disc 
disease, dorsal spine, rated 10 percent disabling effective 
July 2000; bilateral varicose veins, rated noncompensably 
disabling from April 1946 and 10 percent disabling from March 
1961, to July 30, 2000; varicose veins, bilateral lower 
extremity, rated 10 percent disabling effective July 31, 
2000; and tinnitus disability, rated 10 percent disabling, 
effective July 2000.  

With regard to the disease listed on the death certificate, 
the Board first considers whether this disease was related to 
the veteran's service.  Applicable law provides that service 
connection will be granted for disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
However, that an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as malignant tumors, 
are presumed to have been incurred in service if manifested 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any injury 
or disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

A review of the record reveals that there is no evidence of 
pancreatic cancer during service or for many years 
thereafter.  Service medical records do not reflect a 
diagnosis of pancreatic cancer.  A physical examination 
conducted in June 1944 reflects that his pulmonary (chest) 
was clinically evaluated as normal.  A March 1945 medical 
record that was translated from German to English reflects 
that he had suffered from weight loss and weakness for the 
last two months.  He passed out several times; complained of 
pain in back region; and had a fever that lasted two days.  
He was kept under observation and it was noted that he was 
suffering from bronchitis and was very thin.  An examination 
performed in December 1945 for separation purposes reflects 
that he was a prisoner-of-war in December 1944 for five 
months, and suffered from malnutrition, frozen feet, and 
gastritis.  On physical examination, his lungs were 
clinically evaluated as normal, and a chest x-ray revealed no 
significant abnormality.  The examination report does not 
reflect a diagnosis of pancreatic cancer.  

A July 2001 private medical record from Verdugo Hills 
Hospital reflects a clinical history of liver metastasis.  
The veteran underwent a needle aspirate of the liver, right 
lobe, which revealed poorly differentiated carcinoma 
consistent with adenocarcinoma.  Thus, a diagnosis was 
rendered over 55 years after separation from service.  None 
of the post-service medical records include any comments or 
opinions suggesting any link between the veteran's pancreatic 
cancer and his period of military service.

Based on the record, the Board must conclude that the clear 
preponderance of the evidence is against a finding that the 
veteran's pancreatic cancer was manifested during service or 
that it was otherwise related to his military service.  

As noted, the veteran died in September 2001, over 55 years 
after separation from service.  As noted, a diagnosis of 
adenocarcinoma of the liver was rendered two months prior to 
his death, and in September 2001 he died of cardiopulmonary 
failure due to pancreatic cancer.  

The appellant has claimed generally that the veteran's death 
was due to his service and his experiences as a POW.  She has 
also suggested that his hypertension contributed to his 
death.  The Board acknowledges here that after the veteran's 
death in 2001, regulations pertaining to heart disease for 
former prisoners of war were amended.  See 69 Fed. Reg. 
60,083 (Oct. 7, 2004).  The revised regulations expand the 
definition of the types of heart disease that fall under the 
presumptive provisions for former prisoners of war to include 
atherosclerotic heart disease and hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications, and stroke and its complications.  38 C.F.R. 
§ 3.309(c).  With regard to hypertension, medical records in 
the claims file to in fact refer to hypertension.  Under the 
presumption for former prisoners of war, such hypertension is 
related to service.  However, the medical evidence does not 
suggest that the hypertension played any role in the 
veteran's death.  A September 2000 examination report 
references a history of hypertension, well-controlled on 
medication.  Moreover, pancreatic cancer is not listed among 
the presumptive disorders for former prisoners of war, nor is 
there medical evidence suggesting that any of the veteran's 
service-connected disabilities played a role in his death.  
Cancer of the liver is also not listed among the presumptive 
disabilities for former prisoners of war.  

The Board has considered the appellant's own lay statements 
to the effect that the veteran's death was causally related 
to his active service, to include his experiences as a POW, 
and to his service-connected disabilities; however, the 
appellant has not been shown to have the medical expertise 
necessary to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

As the condition which caused or contributed to the veteran's 
death was not shown in service, is not a presumptive 
disability for former prisoners of war, and the records 
contain no suggestion of a causal link between his death and 
active military service or any service-connected 
disabilities, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for the cause of the veteran's death.

The Board declines to obtain a medical nexus opinion with 
respect to the issue of entitlement to service connection for 
the cause of the veteran's death, because there is no 
evidence of pertinent disability in service.  Thus, while he 
died of pancreatic cancer, over 55 years after separation 
from service, there is no true indication that this 
disability was associated with service.  See McLendon, supra; 
see also Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the negative examination performed at 
separation, and the lack of diagnosis of the disability over 
five decades post-service, any opinion relating pertinent 
disability to service would certainly be speculative.  
Moreover, the evidence of record does not suggest that his 
service-connected disabilities caused his pancreatic cancer 
which ultimately caused his death.  Service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under McLendon or Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).  

In sum, the Board is compelled to conclude that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  It follows that the Board is unable to find such a 
state of approximate balance of the positive evidence to 
otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b).

II.  Whether a claim for benefits was pending 
at the time of the veteran's death for accrued benefit 
purposes.  

As a matter of law, veterans' claims do not survive their 
deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994); 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1302.  Nevertheless, although a 
veteran's claim terminates with his death, the regulations 
set forth a procedure for a qualified survivor to carry on, 
to a limited extent, a deceased veteran's claim for VA 
benefits by submitting a timely claim for accrued benefits.  
38 U.S.C.A. § 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  Thus, while the claim for accrued benefits is 
separate from the claims filed by the veteran prior to his 
death, the accrued benefits claim is derivative of the 
veteran's claims and the appellant takes the veteran's claims 
as they stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed. Cir. 1998).  

In a February 2001 rating determination, the RO granted 
entitlement to service connection for bilateral hearing loss 
disability, effective July 31, 2000.  Such rating decision 
was issued to the veteran in March 2001.  Thereafter, in 
March 2001, the veteran filed a written statement requesting 
an earlier effective date for the grant of service connection 
for bilateral hearing loss disability.  In a June 2001 rating 
determination, the RO denied entitlement to an earlier 
effective date for the grant of service connection for 
bilateral hearing loss disability.  Such rating decision was 
issued to the veteran in July 2001.  An August 2001 Report of 
Contact reflects that the RO spoke with the appellant 
concerning the veteran's request for an earlier effective 
date.  The appellant indicated that she was not satisfied 
with the finding of the RO, and the RO suggested that the 
veteran file a notice of disagreement and/or contact the 
veteran's designated representative.  The veteran died in 
September 2001.  In October 2001, the appellant filed an 
'Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits By a Surviving Spouse.'  In a 
November 2001 written statement, the appellant specifically 
requested to continue the veteran's claim for an earlier 
effective date for the grant of service connection for 
bilateral hearing loss disability.  A June 2003 rating 
determination denied entitlement to accrued benefits on the 
basis that the veteran did not have a claim pending at the 
time of his death.  The appellant perfected an appeal with 
regard to such denial.

Initially, the Board notes that the veteran did not file a 
notice of disagreement with regard to the RO's denial of 
entitlement to an earlier effective date for the grant of 
service connection for bilateral hearing loss disability.  
Although the veteran requested an earlier effective in March 
2001, such did not constitute a notice of disagreement.  
Additionally, although a Report of Contact reflects that the 
appellant, on the veteran's behalf, had verbally expressed 
disagreement with the June 2001 denial of entitlement to an 
earlier effective date, prior to the veteran's death, a 
notice of disagreement was not received by VA.  

However, a recent judicial decision appears to address the 
question of whether a claim by the veteran pending at the 
time the appellant's accrued benefit claim was received.  See 
Taylor v. Nicholson, 21 Vet. App. 126 (2006).  

In Taylor, the Court noted that a veteran has a full year 
after notice of a rating decision to submit a notice of 
disagreement.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.302.  Thus, in the present case, at the time of the 
veteran's death, approximately 10 months remained of the 
period in which a notice of disagreement could have been 
filed.  The Court in Taylor explained that a 'pending claim' 
is an application which has not been finally adjudicated.  
38 C.F.R. § 3.160(c).  A 'finally adjudicated claim' is one 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of 1 year after the date of notice of an award or 
disallowance, or by denial of appellate review, whichever is 
earlier.  38 C.F.R. § 3.160(d).  Thus, the veteran's claim 
for entitlement to an earlier effective date was not a 
finally adjudicated claim at the time of his death.  The 
appellant filed her claim for accrued benefits while her 
husband's claim was still effectively pending.  Because the 
appellant filed her claim for accrued benefits while the 
veteran's claim was still effectively pending, the claim for 
entitlement to an earlier effective date for the grant of 
service connection for bilateral hearing loss disability must 
be adjudicated on the merits for accrued benefit purposes.  
See id.  The Board's decision is strictly limited to a 
determination that a claim was pending at the time of the 
veteran's death, and does not address the merits of the 
underlying claim for an earlier effective date for accrued 
benefit purposes.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not warranted.  To this extent, the appeal 
is denied.

A claim of entitlement to an effective date prior to July 31, 
2000, for the grant of entitlement to service connection for 
bilateral hearing loss disability, was pending at the time of 
the veteran's death.  To this extent, the appeal is granted, 
subject to the directions set forth in the following remand 
section of this decision.


REMAND

As the Board has determined that the veteran's claim of 
entitlement to an effective date prior to July 31, 2000, for 
the grant of entitlement to service connection for bilateral 
hearing loss disability, was pending at the time of his 
death, the appellant's claim for accrued benefits must be 
adjudicated on the merits.  Thus, a remand is necessary for 
the RO to conduct a merits analysis pertaining to the 
appellant's claim for accrued benefits.

The RO should ensure that proper VCAA notice has been issued 
with regard to the issue of entitlement to an earlier 
effective date for the grant of service connection for 
bilateral hearing loss disability for accrued benefit 
purposes.  The RO should also inform the appellant that an 
effective date will be assigned if the benefit is awarded, 
and also include an explanation as to the type of evidence 
that is needed to establish an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send an appropriate 
letter to the appellant to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  This 
letter should advise the appellant of the 
evidence necessary to substantiate her 
claim for accrued benefits, as well as 
what evidence she is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant 
should also be advised to submit all 
pertinent evidence in her possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should adjudicate the issue of 
entitlement to an effective date prior to 
July 31, 2000, for the grant of service 
connection for bilateral hearing loss 
disability for accrued benefit purposes.  
Should the benefit be denied, the RO 
should furnish the appellant and her 
representative a supplemental statement 
of the case and an opportunity to respond 
before this case is returned to the 
Board.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


